Exhibit 10.43




SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (this "Agreement and Release") sets forth
the parties' agreement relating to the separation of employment of Diane Ellis
("Employee") from Chico's FAS, Inc. or an Affiliate ("Company"). The effective
date of Employee's termination of employment from Company will be November 30,
2018 (the "Employment Termination Date"). All capitalized terms used but not
otherwise defined herein shall have the meaning set forth in the Chico's FAS,
Inc. Officer Severance Plan (the "Plan"). The terms of the Agreement and Release
are as follows:
GENERAL RELEASE.


In consideration of the mutual promises made herein and the exchange of valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Company and Employee hereby agree as follows:


1.Severance. In exchange for Employee's entering into this Agreement and
Release, Company will pay Employee the benefits pursuant to and subject to the
terms of the Plan (the "Severance Benefits").


2.Release. For valuable consideration, the adequacy of which is hereby
acknowledged, the undersigned Employee, for herself, her spouse, heirs,
administrators, children, representatives, executors, successors, assigns, and
all other persons claiming through Employee, if any (collectively, "Releasers"),
does hereby release, waive, and forever discharge Company officers, directors,
attorneys, successors, and assigns (collectively, the "Releasees") from, and
does fully waive any obligations of Releasees to Releasers for, any and all
liability, actions, charges, causes of action, demands, damages, or claims for
relief, remuneration, sums of money, accounts or expenses (including attorneys'
fees and costs) of any kind whatsoever, whether known or unknown or contingent
or absolute, which heretofore has been or which hereafter may be suffered or
sustained, directly or indirectly, by Releasers in consequence of, arising out
of, or in any way relating to Employee's employment with the Company or any
Affiliate and the termination of Employee's employment.


The foregoing release and discharge, waiver and covenant not to sue includes,
but is not limited to, all claims and any obligations or causes of action
arising from such claims under common law including wrongful or retaliatory
discharge, breach of contract, claims under any federal, state or local statute
including Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1866 and 1871 and 1991, the National Labor Relations Act ("NLRA"), the Age
Discrimination in Employment Act ("ADEA''), the Fair Labor Standards Act, the
Americans with Disabilities Act, the Rehabilitation Act of 1973, the Older
Workers Benefit Protection Act ("OWBPA"), the Employee Retirement Income
Security Act of 1974, the Family and Medical Leave Act, and any other federal,
state, or local statute or regulation regarding discrimination in employment or
the termination of employment, and any other federal or state statute or
regulation for non-payment of wages, bonuses, commissions or other compensation,
and for libel, slander, assault, battery, tort or any other theory under the
common law of any state.


This also includes a release by Employee of any claims based upon public policy
or related matters, breach of the implied covenant of good faith and fair
dealing, implied or express employment contracts and/or estoppel, breach of
contract, and all claims for alleged physical or personal injury, emotional
distress relating to or arising out of Employee's employment with the Company or
the termination of that employment; and any claims under the WARN Act or any
similar law, which requires, among other things, that advance notice be given of
certain work force reductions. This release and waiver does not apply to any
claims or rights that may arise after the date Employee signs this Agreement and
Release. The foregoing release does not cover any right to indemnification that
may exist under any agreement of Company regardless of when any claim is filed.


Excluded from this release and waiver are any claims which cannot be waived by
law, including but not limited to the right to (a) file a charge or complaint
with or participate in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Securities and Exchange Commission, or any other federal, state or local agency
charged with the enforcement of any laws, including providing documents or other
information and (b) exercise the Employee's rights under Section 7 of the NLRA
to engage in





--------------------------------------------------------------------------------




protected, concerted activity with other employees. Employee does, however,
waive Employee's right to any monetary recovery should any agency (such as the
Equal Employment Opportunity Commission) pursue any claims on Employee's behalf,
except for any rights Employee may have to receive a payment from a government
agency (and not the Company) for information provided to the government agency.
Employee represents and warrants that Employee has not filed any complaint,
charge, or lawsuit against the Releasees with any government agency or any
court.


Employee agrees never to sue Releasees in any forum for any claim covered by the
above waiver and release language, except that Employee may bring a claim under
the ADEA or the OWBPA to challenge this Agreement and Release. If Employee
violates this Agreement and Release by suing Releasees, other than under the
ADEA or the OWBPA, Employee shall be liable to the Company for its reasonable
attorneys' fees and other litigation costs incurred in defending against such a
suit. Nothing in this Agreement and Release is intended to reflect any party's
belief that Employee's waiver of claims under ADEA or the OWBPA is invalid or
unenforceable, it being the interest of the parties that such claims are waived.


Employee and Company agree and confirm that no reference herein to any specific
claim or statute is intended to limit the scope of this Agreement and Release.


3.
Non-Admission. The Parties also mutually understand and agree that this
Agreement and Release does not constitute any admission of fault, responsibility
or liability on the part of Company, its Affiliates, divisions, directors,
officers, employees, volunteers, registered members or agents, or Employee.
Employee agrees and acknowledges that Company has denied, and continues to deny
and will deny all allegations of any wrongdoing relating to Employee's
employment, termination of that employment with Company, and any claim that
Company has committed any wrongful or discriminatory act.



4.
Restrictive Covenants.



a.Confidential Information: Non-Disclosure. Employee acknowledges that the
business of Company is highly competitive and that Company has provided and will
provide Employee with access to Confidential Information relating to the
business of Company. "Confidential Information" means and includes Company's
confidential and/or proprietary information and/or trade secrets that have been
developed or used and/or will be developed and that cannot be obtained readily
by third parties from outside sources. Confidential Information includes, by way
of example and without limitation, the following: information regarding
customers, employees, contractors, and the industry not generally known to the
public; strategies, methods, books, records, and documents; technical
information concerning products, equipment, services, and processes; procurement
procedures and pricing techniques; the names of and other information concerning
customers, investors, and business affiliates (such as contact name, service
provided, pricing for that customer, amount of services used, credit and
financial data, and/or other information relating to Company's relationship with
that customer); pricing strategies and price curves; plans and strategies for
expansion or acquisitions; budgets; customer lists; research; financial and
sales data; trading terms; evaluations, opinions, and interpretations of
information and data; marketing and merchandising techniques; prospective
customers' names and marks; grids and maps; electronic databases; models;
specifications; computer programs; internal business records; contracts
benefiting or obligating Company; bids or proposals submitted to any third
party; technologies and methods; training methods and training processes;
organizational structure; salaries of personnel; payment amounts or rates paid
to consultants or other service providers; and other such confidential or
proprietary information. Employee acknowledges that this Confidential
Information constitutes a valuable, special, and unique asset used by Company in
their business to obtain a competitive advantage over their competitors.
Employee further acknowledges that protection of such Confidential Information
against unauthorized disclosure and use is of critical importance to Company in
maintaining their competitive position.


Employee agrees that Employee will not, at any time after Employee's Employment
Termination Date make any unauthorized disclosure of any Confidential
Information of Company, or make any use thereof.


Nothing in this Agreement and Release is intended to or will be used in any way
to limit Employee's rights to communicate with a government agency, as provided
for, protected under or warranted by applicable law.




--------------------------------------------------------------------------------






b.Non-Competition Obligations. Employee acknowledges that Company provided
Employee with access to Confidential Information. Employee's non-competition
obligations are ancillary to Company's agreement to provide severance pay under
this Agreement and Release and disclosure of Confidential Information to
Employee. In order to protect the Confidential Information described above, and
in consideration for Employee's receiving access to this Confidential
Information and right to severance benefits under this Agreement and Release,
Employee agrees to the following non-competition provision:


During the twelve (12) month period following Employee's Employment Termination
Date, Employee will not, directly or indirectly, perform any job, task,
function, skill, or responsibility for a Competing Business that Employee has
provided for Company in the 12-month period preceding the Employee's Termination
Date. For purposes herein, a Competing Business shall mean any direct competitor
of Company, which, in general, means a specialty retailer of: (i) better women's
intimate apparel, sleepwear and bath and body products; or (ii) better women's
apparel whose target customers are 35 years of age or older and have an annual
household income of $75,000 or more. Competing Business includes, but is not
limited to: The J. Jill Group, Inc., L Brands, Inc., Soft Surroundings Holdings,
LLC, The Talbots, Inc., GAP, Inc., Victoria's Secret Stores, Inc., and Ascena
Retail Group, Inc.


Employee understands that the foregoing restrictions may limit Employee's
ability to engage in certain businesses and during the period provided for
above, but acknowledges that these restrictions are necessary to protect the
Confidential Information Company has provided to Employee.


Employee agrees that this provision defining the scope of activities
constituting competition with Company is narrow and reasonable for the following
reasons: (i) Employee is free to seek employment with companies other than the
Competing Businesses named above; and (ii) there are many companies other than
the Competing Businesses. Thus, this restriction on Employee's ability to
compete does not prevent Employee from using and offering the skills that
Employee possessed prior to receiving Confidential Information, specialized
training, and knowledge from Company.


c.Non-Solicitation of Employees. During the twenty-four (24) month period
following the Employee's Employment Termination Date for any reason, Employee
will not, either directly or indirectly, call on, solicit, or induce any other
employee or officer of Company whom Employee had contact with, knowledge of, or
association with in the course of employment with Company to terminate his or
her employment, and will not assist any other person or entity in such a
solicitation.


5.Representations Regarding Company Property and Knowledge of Wrongdoing.
Employee represents that Employee has returned or will return on or immediately
after the Employment Termination Date all Company property in Employee's
possession including all computer-related equipment, keys, credit cards,
telephone calling cards, building identification cards, and files/diskettes
relating to Company and its clients. Employee further represents that he/she has
no knowledge or suspicion of any illegal or unethical conduct or other
wrongdoing by an officer, director, employee or agent of Company which he/she
has not reported previously to Company.


6.Non-Disparagement. Employee agrees that Employee will not, directly or
indirectly, disparage Company, or its successors, corporate affiliates, assigns,
officers, directors, shareholders, attorneys, employees, agents, trustees,
representatives, or insurers. Such prohibited disparagement shall include
communicating or disclosing any information or communications to anyone or
entity which is intended to or has the effect of having any negative impact on
the Company, its business or reputation in the marketplace or otherwise.


7.Reasonable Cooperation. Employee acknowledges and agrees that, during the
course of Employee's employment with Company, Employee was involved in, and may
have information or knowledge of, business matters that may become the subject
of legal action, including threatened litigation, investigations, administrative
proceedings, hearings or disputes. As such, upon reasonable notice, Employee
agrees to cooperate fully with any investigation into, defense or prosecution
of, or other involvement in, claims to which Employee has personal and relevant
knowledge that is or may be made by or against Company. This agreement to
cooperate includes talking to or meeting with such persons at times and in such
places as Company and Employee reasonably agree to, as well




--------------------------------------------------------------------------------




as giving truthful evidence and truthful testimony. Company shall reimburse
Employee for reasonable out-of-pocket expenses actually incurred in connection
with such assistance. Employee also promises to notify Company within five (5)
days if Employee is subpoenaed or contacted by a third party seeking information
about Company activities.


8.Entire Agreement; No Other Promises. Except as to any continuing obligation of
Company and Employee under any Restrictive Covenant Agreement or employee
benefit plans, the parties hereto hereby acknowledge and represent that this
Agreement and Release contains the entire agreement between Employee and
Company, and it supersedes and takes priority over any other written or oral
understanding or contract that may have existed in the past between Employee and
Company or any of its current or former affiliates. If Employee has signed a
Restrictive Covenant Agreement ("RCA"), and there is any conflict between this
Agreement and Release and the RCA, the terms most favorable to Company govern.
Employee further acknowledges and represents that neither Company nor any of its
agents, representatives or employees have made any promise, representation or
warranty whatsoever, express, implied or statutory, not contained herein,
concerning the subject matter hereof other than as set forth herein, to induce
Employee to execute this Agreement and Release, and Employee acknowledges that
Employee has not executed this Agreement and Release in reliance on any such
promise, representation or warranty. Employee understands and further
acknowledges and agrees that following the Employment Termination Date, Company
will no longer need Employee's services and that Company will not have any
obligations to Employee following that date except as provided in any Company
employee benefit plan and this Agreement and Release.


9.OWBPA and Effective Date. Employee is being provided a copy of this Agreement
and Release on November 30, 2018. Employee has been given at least twenty-one
(21) days to consider whether to accept this Agreement and Release. Employee is
advised to consult with an attorney about this Agreement and Release. To accept
the Agreement and Release, Employee must sign it after November 30, 2018, but
before the 21 days has expired, and return it to the attention of: Company,
Chico's FAS, Inc., 11215 Metro Parkway, Ft. Myers, FL 33966 c/o Kristin Gwinner,
SVP and Chief Human Resources Officer. Once Employee has accepted this Agreement
and Release, Employee will have seven (7) days in which to revoke acceptance. To
revoke, Employee must send a written statement of revocation by registered mail,
return receipt requested, to Company, Chico's FAS, Inc., 11215 Metro Parkway,
Ft. Myers, FL 33966, c/o Greg Baker, SVP and General Counsel. If Employee does
not revoke, the eighth (8th) day after Employee's date of acceptance will be the
effective date of this Agreement and Release (the "Effective Date"). Subject to
Section 1 of this Agreement and Release, payment of severance benefits will
commence on the first payroll date following Employee's execution and
non-revocation of the Agreement and Release.


Please note that if Employee does not return the signed and dated Agreement and
Release to Company c/o Kristin Gwinner by midnight on the date the twenty-one
(21) days has expired, the offer to pay benefits under this Agreement and
Release will be automatically withdrawn.


10.Breach. In the event that Employee breaches any of Employee's obligations
under the Plan or this Agreement and Release, payments under this Agreement and
Release shall cease.


11.Enforcement/Severability. This Agreement and Release shall be construed and
enforced in accordance with, and governed by, the laws of the State of Florida,
without regard to its choice of law provisions. If any term or condition of this
Agreement and Release shall be held to be invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, this Agreement and Release
shall be construed without such term or condition.


12.Amendment. This Agreement and Release may not be amended or modified in any
way, except pursuant to a written instrument signed by both parties.


13.Knowing and Voluntary Release. Employee expressly acknowledges and agrees
that Employee's waiver of rights under this Agreement and Release is knowing and
voluntary; that Employee is signing this Agreement and Release of Employee's own
free will and not because of any threats or duress; Employee acknowledges
Employee received a copy of this Agreement and Release on November 30, 2018;
Employee is hereby given a period of at least 21 days to review and consider
this Agreement and Release before signing and returning it; and that Employee
has read and understands the terms of this Agreement and Release and has
voluntarily accepted these terms for the purpose of making a full and final
compromise, settlement and adjustment of any and all claims, disputed or
otherwise,




--------------------------------------------------------------------------------




on account of the termination of Employee's relationship with Company and for
the express purpose of precluding forever any further claims arising out of such
relationship or its termination as set forth above.


HAVING READ AND UNDERSTOOD THE RELEASE, CONSULTED COUNSEL OR VOLUNTARILY ELECTED
NOT TO CONSULT COUNSEL, AND HAVING HAD SUFFICIENT TIME TO CONSIDER WHETHER TO
ENTER INTO THIS SEPARATION AGREEMENT AND




RELEASE, THE PARTIES HERETO HAVE EXECUTED THIS SEPARATION AGREEMENT AND RELEASE
AS OF THE DAY AND YEAR FIRST WRITTEN BELOW.




/s/ Diane Ellis
Diane Ellis
Dated: 12/5/18


Chico's FAS, Inc.


By: /s/ Greg Baker
Greg Baker, SVP and General Counsel
Dated: 12/14/18    




